Citation Nr: 1131031	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  06-25 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses incurred on November 26, 2004, at the Hillcrest Medical Center in Tulsa, Oklahoma.

2.  Entitlement to payment or reimbursement of private medical expenses incurred on January 8, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma.

3.  Entitlement to payment or reimbursement of private medical expenses incurred on January 20, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma.

4.  Entitlement to payment or reimbursement of private medical expenses incurred from January 21, 2005 through January 22, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma.

5.  Entitlement to payment or reimbursement of private medical expenses incurred from February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The private medical expenses incurred by the Veteran for treatment on November 26, 2004; January 8, 2005; January 20, 2005; January 21, 2005 through January 22, 2005; and February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma, were not authorized by VA.

2.  The Veteran had not established service connection for any disability, and the evidence of record does not show the Veteran to have been a participant in a vocational rehabilitation program.

3.  The evidence of record does not show that any of the private medical treatment received by the Veteran on November 26, 2004; January 8, 2005; January 20, 2005; January 21, 2005 through January 22, 2005; and February 2, 2005 through February 3, 2005, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence of record also does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical expenses incurred on November 26, 2004, at the Hillcrest Medical Center have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).

2.  The criteria for payment or reimbursement for medical expenses incurred on January 8, 2005, at the Hillcrest Medical Center have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).

3.  The criteria for payment or reimbursement for medical expenses incurred on January 20, 2005, at the Hillcrest Medical Center have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).

4.  The criteria for payment or reimbursement for medical expenses incurred from January 21, 2005 through January 22, 2005, at the Hillcrest Medical Center have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).

5.  The criteria for payment or reimbursement for medical expenses incurred from February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2010).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the VA Medical Center's January 26, 2005; April 25, 2005; May 6, 2005; May 17, 2005; and May 19, 2005 decisions on the claims on appeal herein advised the Veteran of the criteria necessary to substantiate her claims, and notified the Veteran of her appellate rights.  The RO further explained to the Veteran the bases for the denials of these claims, and afforded her the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating any of her claims herein.  The pertinent facts in this case are not in dispute.  The RO has obtained all of the records relating to the medical treatment at issue in each of these claims.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

The Veteran is seeking payment or reimbursement for private medical expenses incurred on November 26, 2005; January 8, 2005; January 20, 2005; January 21, 2005 through January 22, 2005; and February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma.

At a March 2010 video conference hearing before the Board, the Veteran testified that her nonservice-connected asthma was difficult to treat at times.  She reported that her ability to seek medical treatment was limited because she does not drive or have access to an automobile.  She also noted that the shuttle which travels from the Tulsa VA Outpatient Clinic to the Muskogee VA Medical Center requires about 45 minutes in travel time.  

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. §-17.52 (2010).  There is no allegation in this case that VA contracted with Hillcrest Medical Center in Tulsa, Oklahoma, for any of the medical treatment expenses at issue in this appeal.  

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2010).  In this case, the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1)  For an adjudicated service-connected disability; (2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In this case, service connection is not in effect for any disability, and the evidence of record does not show the Veteran to have been a participant in a vocational rehabilitation program at any time from November 26, 2004 through February 3, 2005.  Accordingly, there is no basis to establish entitlement to reimbursement.  38 U.S.C.A. § 1728; see 38 C.F.R. § 17.120.

Nevertheless, payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  38 U.S.C.A. 1725(f)(1) defines emergency treatment as medical care or services furnished in the judgment of VA:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if-- 

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

38 U.S.C.A. 1725(f)(1)(A-B) (emphasis added); see Swinney v. Shinseki, 23 Vet. App. 257 (2010).

To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Based upon a longitudinal review of the evidence of record, the Board concludes that the Veteran's claims for payment or reimbursement for private medical expenses incurred on November 26, 2005; January 8, 2005; January 20, 2005; from January 21, 2005 through January 22, 2005; and from February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center in Tulsa, Oklahoma, must be denied.  Specifically, the evidence of record does not show that any of the private medical treatment received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence of record also does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.



A.  Treatment on November 26, 2004.

A November 26, 2004 ambulance report noted the Veteran's complaints of difficulty breathing.  The report noted that the Veteran's respiration was moderately distressed.  It recorded the time as 9:37 p.m.

A November 26, 2004 emergency room treatment report from the Hillcrest Medical Center noted that the Veteran was seen at 10:40 p.m. with complaints of shortness of breath.  The report described the severity of this problem as mild, and listed the onset of this condition as having started 2 to 3 days earlier.  It also noted that the Veteran was out of her medications.  Physical examination revealed normal respiratory findings, and the report noted that the Veteran was laughing and speaking in full sentences.  The Veteran was given a prescription for prednisone and an albuterol inhaler, and was discharged with a diagnosis of mild asthma exacerbation, resolved, and medication noncompliance at 11:05 p.m.  

A November 26, 2004 nursing examination/assessment report, from this same incident of treatment, noted that the Veteran reported a history of cold symptoms for one day, with difficulty breathing beginning that night.  The report described the severity of this condition as mild.

The Board finds that payment or reimbursement for the November 26, 2004, medical treatment is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  As noted above, the condition had been present for quite some time prior to the Veteran having sought treatment.  Moreover, the severity of the condition was repeatedly described as mild, and the Veteran was reported to have been laughing and speaking in full sentences.  Finally, the Veteran was diagnosed with medication noncompliance, which the report noted that she had run out of.  Under these circumstances, the medical services provided on November 26, 2004 were not provided for a condition that a prudent layperson would reasonably expect that a delay in seeking treatment would be hazardous to her health or life.  The Board also finds that the evidence does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.  

Under these circumstances, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met.  As the law requires that all of the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment for private treatment received on November 26, 2004 is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Treatment on January 8, 2005

A January 8, 2005 ambulance report noted the Veteran's complaints of difficulty breathing.  The report indicated that the Veteran had recently been involved in a verbal altercation with another individual at her apartment complex.  It also noted her history of having a bout of bronchitis for which she was given an inhaler.  Physical examination revealed the Veteran to be anxious and somewhat manic.  The report also noted that while she denied any psychiatric history, she had a hysterical laugh, was talking about many subjects, and speaking very fast.  The report also noted that she would get angry, then giggly, then start crying.  The report listed her subjective symptoms of light headedness, weakness, coughing, wheezing, and shortness of breath.  It recorded the time as 10:12 p.m.

A January 8, 2005 emergency room treatment report from Hillcrest Medical Center noted that the Veteran was seen at 10:50 p.m. with complaints of shortness of breath.  The report described the severity of this condition as moderate, and listed the onset of as having started gradually "this p.m.", when she had become upset with a verbal altercation.  Physical examination revealed diminished breath sounds and wheezing.  The report also noted that the Veteran was not in distress and was laughing.  The report concluded with diagnoses of chronic obstructive pulmonary disease exacerbation, bronchitis, and tobacco abuse.

A January 8, 2005 nursing examination/assessment report noted the Veteran's history of shortness of breath after arguing with a neighbor.  The report noted that the Veteran was very anxious and rambling about her neighbors and the prostitution and drug dealers at her apartment complex.  The report noted that the Veteran was discharged at 11:30 p.m.

The Board finds that payment or reimbursement for the January 8, 2005, medical treatment is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  Although the Veteran's condition was described as moderate in severity, a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She had already been diagnosed with asthma in the past, and was aware that the symptoms of this condition can flare up at times.  The report noted that the Veteran was not in distress, and reported her to be laughing.  Finally, it appears that despite her respiratory symptoms, the Veteran exhibited "a hysterical laugh and was talking about many subjects and speaking very fast" while in the ambulance, and also noted to have been rambling on about her neighbors and neighborhood while in the emergency room.  Accordingly, the Board finds that the medical services provided January 8, 2005 were not provided for a condition that a prudent layperson would reasonably expect that a delay in seeking treatment would be hazardous to her health or life.  The Board also finds that the evidence does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.  

Accordingly, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met.  As such payment is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

C.  Treatment on January 20, 2005

A January 20, 2005 ambulance report noted that the Veteran had started to experience shortness of breath that morning, and that her albuterol inhaler was not working.  The report noted the Veteran was given albuterol, and that she reported feeling better while enroute.  The report recorded the time as 7:28 a.m.

A January 20, 2005 emergency room treatment report from Hillcrest Medical Center noted that the Veteran was seen at 8:25 a.m. with complaints of shortness of breath.  The report described the severity of this problem as mild and listed the onset of this condition as having started suddenly at 2:30 a.m.  Physical examination revealed diminished breath sounds.  The Veteran was reportedly not distressed, and appeared anxious.  A subsequent notation indicated that the Veteran was laughing and stated the symptoms were all gone.  The report listed impressions of asthma exacerbation, chronic bronchitis, and tobacco abuse.  A January 20, 2005 nursing examination/assessment report noted that the Veteran was not in distress.  

The Board finds that payment or reimbursement for the January 20, 2005, medical treatment is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  As noted above, the condition had been present for several hours prior to the Veteran, who was without a working source of medication, and sought treatment.  The reports also described this condition as mild in severity.  Finally, the Veteran reported breathing better after using an albuterol inhaler in the ambulance, and was noted to be laughing and symptom free in the emergency room.  Accordingly, the medical services provided on January 20, 2005, were not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  A reasonable person faced with a mild exacerbation of their previously diagnosed asthma would have obtained a working albuterol inhaler at their local drug store, as opposed to obtaining this same treatment, five hours after the mild symptoms began, via a 7:25 a.m. ambulance ride to the local emergency room.  The Board also finds that the evidence does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.  

Accordingly, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met, and payment for private treatment received on January 20, 2005 is not warranted.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

D.  Treatment from January 21, 2005 through January 22, 2005

A January 21, 2005 ambulance report noted the Veteran's shortness of breath since that morning.  The report recorded the time as 9:44 p.m.  The Veteran reported that it this condition was exacerbated by her spouse smoking inside the house.  The report noted that the Veteran was in no acute distress.  

A January 21, 2005 emergency room treatment report from Hillcrest Medical Center noted that the Veteran was seen at 10:25 pm for complaints of shortness of breath.  The report described the severity of this problem as mild and listed the onset of this condition as having started that morning.  Physical examination revealed normal respiratory findings, and noted that the Veteran was not in distress.  The Veteran was eventually discharged with a diagnosis of mild exacerbation of asthma.

A January 21, 2005 nursing examination/assessment report noted the Veteran's complaints of shortness of breath.  The report described the severity of this condition as mild, and noted the onset of this condition as days ago.  Physical examination revealed wheezing.  The report concluded with a nursing diagnosis of dyspnea, anxiety, and potential infection.  

The Board finds that payment or reimbursement for the January 21, 2005 through January 22, 2005, medical treatment is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  As noted above, the condition had been present for several hours prior to the Veteran having sought treatment.  Moreover, the condition was repeatedly described as mild in severity, and the Veteran was noted to be in no distress.  Accordingly, the medical services provided from January 21, 2005 through January 22, 2005, were not such that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board also finds that the evidence does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.  

Accordingly, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions have not been met, and the claim must be denied.
As the preponderance of the evidence is against the Veteran's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

E.  Treatment from February 2, 2005 through February 3, 2005

A February 2, 2005 ambulance report, which recorded the time to be 9:27 a.m., noted the Veteran's reports of increasing shortness of breath since the morning before.  The report noted that the Veteran exhibited expiratory wheezing, mild shortness of breath, and no chest pain.  She was transported to Hillcrest Medical Center.

A February 2, 2005 emergency room treatment report from Hillcrest Medical Center noted the Veteran's complaints of shortness of breath.  The report described the severity of this condition as mild, and noted that it had come on gradually.  The report noted that the Veteran was not taking steroids and was out of albuterol.  Physical examination revealed that the Veteran spoke in full sentences.  Physical examination revealed diminished breath sounds and wheezing.  The report noted that the Veteran left the emergency room twice during her stay.  She was given prednisone and albuterol.  The report concluded with an impression of stable reactive airway disease, medicine refill, and bipolar.

A February 2, 2005 nursing examination/assessment report noted the Veteran's complaints of shortness of breath, with relief from using inhaler.  The report noted that this condition began two days earlier.  A February 2, 2005 treatment report noted that the Veteran had been out of asthma medication for two weeks.  A February 3, 2005 certificate of transfer noted that the Veteran was transferred to the VA for continuity of care.

The Board finds that payment or reimbursement for the treatment received from February 2, 2005 through February 3, 2005 was not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  As noted above, the condition had been present for at least a day prior to the Veteran actually having sought any treatment of any kind for her condition.  This includes no use of any basic asthma medication while at home as she was noted to have been out of asthma medication for two weeks.  The condition was described as mild in severity, and the reports reflect that in addition to her delay in seeking treatment initially, she actually left the emergency room twice while waiting awaiting treatment.  Under these circumstances, the Board finds that the medical services provided from February 2, 2005 through February 3, 2005, were not such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  A reasonable person faced with a mild exacerbation of their previously diagnosed asthma would have refilled their asthma medications at their local drug store, as opposed doing nothing for a day or more after the mild symptoms began and then obtaining this same treatment via a 9:27 a.m. ambulance ride to the local emergency room.  The Board also finds that the evidence does not show that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.  

Under these circumstances, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met.  As the law requires that all of the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment for private treatment received from February 2, 2005 through February 3, 2005 is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002.  

As the preponderance of the evidence is against the Veteran's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Payment or reimbursement of private medical expenses provided on November 26, 2004, at the Hillcrest Medical Center is denied.

Payment or reimbursement of private medical expenses provided on January 8, 2005, at the Hillcrest Medical Center is denied.

Payment or reimbursement of private medical expenses provided on January 20, 2005, at the Hillcrest Medical Center is denied.

Payment or reimbursement of private medical expenses provided from January 21, 2005 through January 22, 2005, at the Hillcrest Medical Center is denied.

Payment or reimbursement of private medical expenses provided from February 2, 2005 through February 3, 2005, at the Hillcrest Medical Center is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


